Citation Nr: 0620366	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-05 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty in the military from March 
to June 1989, from January 1998 to January 2001, and most 
recently from October 2003 to July 2004.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto, Rico.

To support his claim, the veteran testified in May 2006 at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.

Unfortunately, however, further development is required 
before the Board can adjudicate the veteran's claim.  So, for 
the reasons discussed below, his claim is being remanded to 
the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.


REMAND

When completing a medical history questionnaire in December 
2000 in anticipation of concluding his second period of 
military service, the veteran indicated he had injured his 
left knee a few months earlier - in July 2000, when he fell 
during some training exercises in Korea while carrying a box 
of ammunition.  He reportedly experienced some transient pain 
and swelling in this knee following that incident, and 
received physical therapy, but no other treatment.  And X-
rays were not taken.  He otherwise indicated during that 
December 2000 separation examination that he was in excellent 
physical condition and not taking any medication.  His second 
period of military service ended in January 2001 and, just 
prior to his discharge, he filed a claim with VA for service 
connection for a left knee disorder.

A few months later, in May 2001, the veteran underwent a VA 
examination in connection with this claim.  His records were 
not available for review of his pertinent medical history.  
He said that he had experienced constant pain and swelling in 
his left knee since the injury in service, mostly at the 
joint line, and frequent instability ("giving away") and 
locking.  On objective physical evaluation of this knee, his 
range of motion was from 0 to 120 degrees 
(extension to flexion); he experienced painful motion from 
120-125 degrees.  There was no indication of what extent he 
may have had additional functional impairment in this knee - 
above and beyond the limitation of motion shown, as a result 
of the pain or from premature fatigue, weakness, or lack of 
endurance, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45 and 4.59.  There were 
objective clinical indications of tenderness to palpation at 
the lateral and medial joint line, and mild effusion.  The 
McMurray's test also was painful, but the valgus and varus 
stress test and the anterior and posterior drawer test were 
both negative (so no instability).  The examiner observed the 
veteran walked with a limp, favoring his left lower 
extremity, but did not use any assistive devices (cane, 
crutches, brace, etc.).  An MRI that same month reportedly 
showed the menisci cartilage were normal, without evidence of 
tears or morphological abnormalities.  As well, the cruciate 
ligaments were intact; there was no Baker's cyst or joint 
effusion, and the articular cartilage of the patella was well 
preserved.  An X-ray of this knee, reportedly taken in 
January 2001 (two days after the veteran's discharge from the 
military) had revealed suprapatellar effusion and 
mild degenerative changes at the superior pole of the left 
patella.  And this was the diagnosis at the conclusion of the 
May 2001 VA examination.  The report of this evaluation also 
indicates, however, there were no constitutional signs of 
inflammatory arthritis.



The term degenerative change is often used interchangeably 
when referring to arthritis.  Arthritis in turn is one of the 
chronic conditions, per se, which VA will presume to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  And VA regulations require X-ray confirmation of 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The May 2001 VA examiner readily admits he did not have the 
veteran's records available for consideration of his 
pertinent medical history - including, especially, those 
concerning his left knee injury in service.  And while it is 
not always required that a VA examiner review the service 
medical records (SMRs), it is necessary where, as here, this 
will ensure a fully informed examination or to provide 
adequate basis for the examiner's findings and conclusions.  
See VAOPGCPREC 20-95 (July 14, 1995).  See, too, Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 
Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

It is unclear from the report of the May 2001 VA examination 
whether the veteran had arthritis in his left knee at the 
time of that evaluation; the report mentions 
"mild degenerative changes" in the superior pole of the 
left patella while at the same time indicating there was no 
inflammatory arthritis.  This is only further complicated by 
the conflicting results of the MRI (that same month) in 
comparison to the results of an X-ray taken a few months 
earlier - in January 2001, just two days after the veteran's 
second period of military service ended.  In any event, 
all of these findings were made within one year of his 
discharge from his second period of service.  So if he indeed 
had arthritis in this knee, and it was manifest to a 
compensable degree, then he is entitled to application of the 
presumptive provisions for granting service connection.  See 
again 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



But even if the degenerative changes mentioned during that 
May 2001 VA examination were not tantamount to a clinical 
finding of arthritis, there still needs to be some indication 
of whether the degenerative changes mentioned were the result 
of the documented left knee injury in service.  The May 2001 
VA examiner did not provide this necessary medical nexus 
opinion, and this opinion must be obtained before deciding 
this appeal, particularly since other VA medical records on 
file indicate the veteran has complained of left knee pain 
since that May 2001 evaluation.  And in May 2003, 
osteoarthritis in this knee was definitively diagnosed, so he 
clearly has it now.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities or a medical opinion if the evidence of record 
does not contain adequate evidence to decide a claim).

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Further development of this case also is required to have the 
RO (AMC) consider additional evidence - namely, VA medical 
treatment records, the veteran has submitted since the most 
recent supplemental statement of the case (SSOC) in October 
2002.  The RO has not readjudicated his claim in light of 
this additional evidence, and addressed it in another SSOC, 
and he has not waived his right to have this additional 
evidence initially considered by the RO (AMC).  See 38 C.F.R. 
§§ 19.31, 20.1304(c).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for another VA 
orthopedic examination to determine the 
nature, severity, and etiology of his 
left knee disorder.  Have the designated 
examiner review the claims file for the 
veteran's pertinent medical history, to 
assist in making this important 
determination.  This includes a complete 
copy of this remand.  The examiner should 
conduct all necessary diagnostic testing 
and evaluation, and should include a copy 
of the radiology report confirming X-ray 
findings, if arthritis is diagnosed.

Based on the review of the claims file, 
history taken, and physical evaluation, 
the examiner should indicate:  (1) 
whether the veteran currently has a left 
knee disorder; (2) if he does, indicate 
the specific diagnosis, including whether 
it is inclusive of arthritis; and 
(3) indicate whether it is at least as 
likely as not the current diagnosis is 
causally or etiologically related to his 
military service - including, 
specifically, to his asserted July 2000 
left knee injury.

This determination should take into 
consideration the veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The basis for the examiner's 
opinion should be fully explained, if 
necessary, with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  

2.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained since the most recent SSOC in 
October 2002.  If his claim is not 
granted to his satisfaction, send him and 
his representative another SSOC and give 
them time to respond before returning the 
claim to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


